Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-20 in the reply filed on 11/17/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150284593(US’593), further in view of US20150368515(US’515).
Regarding claim 1 and 19, US’593 discloses a polishing composition, comprising: a) an anionic abrasive; b) a carboxylic acid; c) water; and (d) optionally, an anionic polymer; wherein the polishing composition has a pH of about 2 to about 6.5(claim 1). 
The anionic abrasive is selected from the group consisting of alumina, silica, titania, ceria, zirconia, co-formed products thereof, and mixtures thereof (claim 2).
The carboxylic acids are formic acid, acetic acid, malonic acid, citric acid, propionic acid, malic acid, adipic acid, succinic acid, lactic acid, or any combinations thereof ([0037]).
But US’593 is silent that the alumina particles are surface-coated with an anionic polymer.
US’515 discloses that alumina abrasives coated with an anionic polymer on the surface of the alumina having a negative charge consistent across a wide pH range from, for example, about pH 2 to about pH 9([0024]). The anionic polymer can be a polymer having multiple acid groups (e.g., multiple carboxylic acid, sulfonic acid groups, or a combination thereof, on an organic polymer backbone, which can be a hydrocarbon backbone, a polyamide backbone, a polyether backbone, or a combination thereof. In some embodiments the anionic polymer is e.g., poly(2-acrylamido-2-methylpropane sulfonic acid) (AMPS), acrylic acid-2-acrylamido-2-methylpropane sulfonic acid 
Thus, it would have been obvious to one of ordinary skill in the art to use the polymer modified alumina abrasive particles in the US’593 polishing composition, motivated by the fact US’515 discloses that alumina abrasives coated with an anionic polymer on the surface of the alumina having a negative charge consistent across a wide pH range from, for example, about pH 2 to about pH 9([0024]).
Regarding claim 2, US’593 discloses that the polishing composition comprises an anionic abrasive. Anionic abrasives are colloidal abrasives that have been imparted with a negative charge and show negative potential values (in mV) in Zeta Potential plots ([0030]).
Regarding claims 3-7, US’515 discloses that alumina abrasives coated with an anionic polymer on the surface of the alumina having a negative charge consistent across a wide pH range from, for example, about pH 2 to about pH 9([0024]). The anionic polymer can be a polymer having multiple acid groups (e.g., multiple carboxylic acid, sulfonic acid groups, or a combination thereof, on an organic polymer backbone, which can be a hydrocarbon backbone, a polyamide backbone, a polyether backbone, or a combination thereof. In some embodiments the anionic polymer is e.g., poly(2-acrylamido-2-methylpropane sulfonic acid) (AMPS), acrylic acid-2-acrylamido-2-methylpropane sulfonic acid copolymer (AA/AMPS), polystyrenesulfonic acid, or a combination of two or more thereof([0025]).
Regarding claims 14-16 and 20, US’593 discloses that the polishing composition includes carboxylic acids such as formic acid, acetic acid, malonic acid, citric acid, . 
Claims 1-7, and 14 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150368515(US’515), further in view of US20150284593(US’593).
Regarding claims 1 - 2, US’515 discloses a polishing composition comprising an acidic or neutral pH aqueous carrier containing: (a) alumina abrasive particles comprising an anionic polymer on the surface of the alumina particles; and (b) a polishing aid selected from the group consisting of silica abrasive, a polishing promoter compound, and a combination thereof; wherein the polishing promoter compound is an organic acid, an inorganic acid, or combination thereof(claim 1). US’515 discloses that the polishing composition has a pH in the range of about 2 to about 7(claim 7).
US’515 discloses that alumina abrasives coated with an anionic polymer on the surface of the alumina having a negative charge consistent across a wide pH range from, for example, about pH 2 to about pH 9([0024]). The anionic polymer can be a polymer having multiple acid groups (e.g., multiple carboxylic acid, sulfonic acid groups, or a combination thereof, on an organic polymer backbone, which can be a hydrocarbon backbone, a polyamide backbone, a polyether backbone, or a combination thereof. In some embodiments the anionic polymer is e.g., poly(2-acrylamido-2-methylpropane sulfonic acid) (AMPS), acrylic acid-2-acrylamido-2-methylpropane sulfonic acid copolymer (AA/AMPS), polystyrenesulfonic acid, or a combination of two or more thereof([0025]).
But it is silent that the silica is negative charged colloidal silica.

US’593 discloses that the polishing composition comprises an anionic abrasive. Anionic abrasives are colloidal abrasives that have been imparted with a negative charge and show negative potential values (in mV) in Zeta Potential plots. Non-ionic abrasives are modified into anionic abrasives by attaching anionic groups to some of the abrasive grains. This modification to produce an anionic abrasive may be by chemical bonding or by physically forming self-assembled multiple monolayers on top of the silica grains, or by physical adsorption of the anionic groups on the surface of silica grains([0030]). The composition containing anionic silica is also stable within the entire operating pH range of 2 to 6.5([0013]).
Thus, it would have been obvious to one of ordinary skill in the art to use negatively charged( anionic) colloidal silica abrasive particles in the US’515 polishing composition, motivated by the fact US’593 discloses that anionic silica is also stable within the entire operating pH range of 2 to 6.5([0013]).
Regarding claims 3-7, US’515 discloses that alumina abrasives coated with an anionic polymer on the surface of the alumina having a negative charge consistent across a wide pH range from, for example, about pH 2 to about pH 9([0024]). The anionic polymer can be a polymer having multiple acid groups (e.g., multiple carboxylic acid, sulfonic acid groups, or a combination thereof, on an organic polymer backbone, which can be a hydrocarbon backbone, a polyamide backbone, a polyether backbone, or a combination thereof. In some embodiments the anionic polymer is e.g., poly(2-acrylamido-2-methylpropane sulfonic acid) (AMPS), acrylic acid-2-acrylamido-2-
Regarding claims 14-16 and 20, US’515 discloses that the polishing includes carboxylic acids comprising 1 to 12 carbon atoms, 1 to 10 carbon atoms, or 1 to 8 carbon atoms, e.g., a monocarboxylic acid such as formic acid, acetic acid, propanoic acid, lactic acid, benzoic acid, and the like; a dicarboxylic acid such as malonic acid, succinic acid, maleic acid, fumaric acid, tartaric acid, a phthalic acid, and the like([0028]).
Regarding claims 17-18, US’515 discloses that the organic acid comprises a methylene or ethylidene moiety bearing two carboxylic acid groups or two phosphonic acid groups, such as malonic acid, succinic acid, 1-hydroxyethylidene-1,1-diphosphonic acid (HEDP), and the like. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.    If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 19, US’515 discloses that the polishing composition has a pH in the range of about 2 to about 7 (claim 7).

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US20150284593 (US’593) and US20150368515(US’515), further    in view of US20140349484(US’484).

US’484 discloses that a polishing composition is mainly used for polishing an object including a metal portion or an interlayer insulation film, namely, the surface including a metal portion and an interlayer insulation film of a semiconductor wiring substrate or other objects, and more specifically for polishing the surface of such an object to produce a polished substrate. Examples of the metal portion include those composed of a wiring material, such as copper, aluminum, tungsten, tantalum, titanium, titanium nitride, tantalum nitride, and ruthenium. Examples of the interlayer insulation film include those composed of a silicon material, such as polysilicon, silicon oxide, and silicon nitride([0018]).
US’484 discloses that the oxidizing agent contained in the polishing composition has a function of helping polish the object with the abrasive grains through oxidizing the surface of the object to be polished, particularly the surface of a metal portion thereof. Examples of the oxidizing agent include hydrogen peroxide, metal oxides, peroxides, nitrates, iodates, periodates, hypochlorites, chlorites, chlorates, perchlorates, persulfates, bichromates, permanganates, organic oxidizing agents, ozone water, silver (II) salts, and iron (III) salts. Hydrogen peroxide, periodic acid, or Oxone is preferably used ([0029]).
Thus, it would have been obvious to one of ordinary skill in the art to use oxidizing agent in the US’593 and US’515 polishing composition, motivated by the fact US’484 discloses that the oxidizing agent contained in the polishing composition has a 
Regarding claims 11-13, combined teaching of US’593 and US’515 discloses    the polishing composition set forth above. But it is silent about the oxidizer as    applicants set forth in the claims 11-13.
 US’484 discloses that as the complexing agent such as glycine content increases, the etching effect to the surface of the object to be polished is enhanced. As a result, the polishing rate of the object with the polishing composition is enhanced ([0052] and [0054]).
Thus, it would have been obvious to one of ordinary skill in the art to use glycine in the US’593 and US’515 polishing composition, motivated by the fact US’484 discloses that as the complexing agent such as    glycine content increases, the etching effect to the surface of the object to be polished is enhanced and    the polishing rate of the object with the polishing composition is enhanced([0052] and [0054]).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731